DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 are objected to because of the following informalities:  regarding claim 10 “comprises” should be amended to –comprising— or –that comprises—for grammatical correctness, regarding claim 14 “losing” should be amended to –loosing—or –loosening— as it is not lost, only partially unscrewed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 a leaf-spring is not suitably described in the specification or identified in the drawings, only a spring-leaf is mentioned.  
Regarding claims 4 & 10 a frame plate is not suitably described in the specification or identified in the drawings. 
Regarding claim 14 it is unclear what “inside front and inside rear of the front tires” is measured or what causes those measurements to change. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 it is unclear if the upper brass bushing and the lower brass bushing must both provide rotational attachment of the mounting points of the lower control arms or if only one of the two claimed brass bushings must provide rotational attachment of the mounting points of the lower control arms. Additionally, it is unclear if each mounting point must be provided with rotational attachment or if only one must. Amending the claims to positively recite the relationships of the brass bushings and the mounting points would overcome this rejection. 
Additionally regarding claim 1 it is unclear if the “mounting point” of each lower control arm at its distal end is part of “the mounting points of the lower control arms”, if “the mounting points of the lower control arms” only included the “mounting point” of each lower control arm at its distal end, or if the “mounting points of the lower control arms” are completely different from the “mounting point” of each lower control arm at its distal end. Amending the claim to positively recite the relationship between the “mounting point” and “the mounting points” would overcome this rejection. 
Furthermore, regarding claim 1 it is unclear that the control for the carts is improved relative to. Amending the claim to remove the limitation “thereby providing improved control for lifting carts” would overcome this rejection. 
Moreover regarding claim 1 it is unclear if the pair of lower control arms and leaf-spring all extend laterally from the sides of the suspension body or just the leaf-spring. Amending the claim to positively affirm what elements do and do not extend laterally as described would overcome this rejection. 
Lastly regarding claim 1 the limitation “the carts” lacks antecedent basis. Amending the claim to recite –the cart—or alternatively –a plurality of carts—would overcome this rejection. 
Regarding claim 4 the limitation “the frame plate and suspension” lacks antecedent basis. Amending either claim 1 or claim 4 to provide antecedent basis or to rename the “frame plate and suspension” to indicate which earlier defined element it/they are would overcome this rejection. 
Additionally regarding claim 4 “the spring-leaf” lacks antecedent basis. Amending the claim to recite either –a spring-leaf—or –the leaf-spring—would over come this rejection. 
Regarding claim 5 it is unclear what the camber alignment adjustment is relative to. 
Regarding claim 6 it is unclear what is provided with alignment. 
Regarding claim 7 “the joints” lack antecedent basis and furthermore it is unclear if these joints are referring to previously mentioned joints or connections or if it refers to new joints or a combination of both. Amending the claim to clarify would overcome this rejection. 
Furthermore regarding claim 7 it is unclear if the single support gusset strengthens all of “the joints” or need only strengthen one of the plurality. Amending the claim to positively recite which is the case would overcome this rejection. 
Regarding claim 8 the limitation “the mounting points” lacks antecedent basis in the same way it is lacked in claim 1. Amending claims 1 and 8 should be done in tandem to ensure that both rejections are overcome.  
Regarding claim 10 there is one tie rod and two spindle shafts, it is unclear which spindle shaft the tie rod connects to. Amending the claim to better describe the relationship of the tie rod with the spindle shafts would overcome this rejection. 
Furthermore regarding claim 10 in the limitation “back nut off” it is unclear if this is the same nut as the “king bolt nut” recited above or a different nut. Amending the claim to positively recite what nut is being backed off would overcome this rejection. 
Additionally regarding claim 10 “the wheel hubs” lacks antecedent basis. 
Regarding claim 14 it is unclear what the “inside front” and “inside rear” of the front tires is/are. It is also unclear how the measurement of these can change seemingly without outside input. 
Regarding claim 15 it is unclear what the front and rear sides of the vehicle is being lifted off of and/or relative to. 
Furthermore regarding claim 15 “the vehicle” lacks antecedent basis. Amending the claim to positively recite if “the vehicle” is the same as “a golf cart” as recited in claim 10 would overcome this rejection. 
Moreover regarding claim 15 it is unclear if each step must lift the front and rear sides of the vehicle or merely if after preforming the steps the vehicle ends are lifted. 
Regarding claim 16 it is unclear if the “disengaging of a parking brake and choking of front wheels” means that both the parking brake must be disengaged and the front wheel chocking must be disengaged or if the parking brake must be disengaged and the front wheels must be chocked. Amending the claim to positively recite what must be done with the chocking of the front wheels would overcome this rejection. 
Furthermore regarding claim 16 “the rear lift” lacks antecedent basis. 
All claims will be examined as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applicant admitted prior art of FIG. 1 (herein after referred to as applicant admitted prior art or AAPA) in view of Zhang (US 20180354329 A1).
Regarding claim 1 AAPA teaches a vehicle lift kit for a cart (200), comprising: a front suspension configured to attach to a vehicle frame (depicted), having a suspension body (depicted in the bottom center of the figure), a pair of lower control arms (depicted extending out and down from either side of the suspension body), and a leaf-spring (depicted extending out from either side of the suspension body and above the lower control arms) that are extending laterally from the sides of the suspension body (depicted), wherein each lower control arm has a mounting point at its distal end (depicted proximal to the wheels); a pair of spindles includes a first spindle and a second spindle (depicted connecting the wheels to the lower control arms), wherein the pair of spindles are configured to connect to the distal end of the pair of lower control arms (depicted), wherein each spindle comprises a spindle shaft (depicted); a pair of upper control arms configured to connect between a steering rack mount of the vehicle and the upper end of the spindle (depicted on either side near the top of the figure), wherein each upper control arm has a shock mount at a proximal end (depicted extending upward and connected by a bolt to shocks extending further up), wherein the upper end of the spindle is attached to a tie rod of the vehicle via the upper bracket for steering (depicted slightly below the upper control arms). However AAPA does not teach that each spindle comprises an upper bracket, and a lower bracket, wherein the spindle shaft includes an upper brass bushing at its upper end and a lower brass bushing at its lower end, and wherein the upper brass bushing and the lower brass bushing are configured to provide rotational attachment of the mounting points of the lower control arms, thereby providing improved control for lifting the carts.
However Zhang teaches that each spindle comprises an upper bracket (FIG. 3: 156; paragraph 30), and a lower bracket (FIG. 3: 148: paragraph 25), wherein the spindle shaft includes an upper bushing at its upper end and a lower bushing at its lower end (FIG. 3: both instances of 132; paragraph 27), and wherein the upper bushing and the lower bushing are configured to provide rotational attachment of the mounting points of the lower control arms (FIG. 1: depicted), thereby providing improved control for lifting the carts (allowed for by structure). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used the bushings and brackets of Zhang with the vehicle lift kit of AAPA as they facilitate a spindle which can be broken down into many parts for easier transport. Zhang does not explicitly teach that the bushings are brass however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used brass bushings as brass bushings are well known in the bushing art. 
Regarding claim 2 AAPA as modified above teaches that the pair of upper control arms and the pair of lower control arms are configured to turn the vehicle via the connection between the upper control arms and the vehicle's steering rack mount (allowed for by structure).
 Regarding claim 3 AAPA as modified above teaches that the distal ends of the lower control arms connect to the lower end of the spindle via the lower bracket (result of the combination: Zhang FIG. 1-3: depicted).
Regarding claim 4 AAPA as modified above teaches that the spring-leaf is supported by attaching to the frame plate and suspension on one end (AAPA, either connected at the center or indirectly through the left or right side; it is unclear what exactly the frame plate and suspension is/are, see above 112b rejection) and the lower control arm on the distal end (AAPA, depicted on one of the left or right sides).
Regarding claim 5 AAPA as modified above teaches a camber alignment adjustment on the connector between the upper control arm and the upper bracket of the spindle (Zhing, FIG. 1-3: straight spindle adjusts the camber relative to one which is bent).
Regarding claim 6 AAPA as modified above teaches that the camber alignment adjustment provides alignment (Zhang, FIG. 1-3: the spindle holds the wheel in a given alignment with regards to camber and steering angles).
Regarding claim 7 AAPA as modified above does not explicitly teach a support gusset configured to strengthen the joints by transferring the stress between the connecting points, however support gussets to strengthen joints are widely known. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used a support gusset to strengthen joints in order to extend the lifespan and improve durability of the lift kit as a whole. 
Regarding claim 8 AAPA as modified above does not explicitly teach one or more grease fittings configured to provide lubrication of the mounting points, however grease fittings configured to provide lubrication are well known in the art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used one or more grease fittings configured to provide lubrication of the mounting points with the lift kit of AAPA as modified above in order to reduce friction at the mounting points and extend the lifespan and reduce the noise of the lift kit as a whole. 
Regarding claim 9 AAPA as modified above does not explicitly teach a rear suspension kit for the cart, however rear suspension kits for carts are commonly known in the art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a cart which also had a rear suspension kit in order to provide the cart with a smoother ride. 
Regarding claim 10 AAPA teaches a method for installing a vehicle lift kit for a golf cart comprises the steps of: installing a pair of upper control arms (depicted near the top of the figure) to a steering rack mount (depicted mounted equivalently to the instant invention); attaching a front suspension (depicted generally) to a frame plate using a retained spring plate and supplied washer (depicted as best understood), wherein the front suspension comprises a pair of lower control arms (depicted at the bottom of the figure); attaching a pair of spindles (depicted between the upper control arms, the lower control arms, and the wheels on either side) to the pair of lower control arms and the pair of upper control arms (depicted), wherein each spindle comprises a spindle shaft (depicted vertically oriented on the spindle); attaching a pair of shock mount to the pair of upper control arms (depicted extending up from the upper control arms) and a tie rod to the spindle shaft (depicted below the upper control arms); and reattaching the wheel hubs and back nut off a quarter to half a turn, thereby allowing the wheel-hubs to spin freely (allowed for by depicted structure). AAPA does not teach tightening kingpin support or king bolt nut on top of the spindle shaft. 
Zhang does teach tightening kingpin support or king bolt nut on top of the spindle shaft (paragraph 26). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used the nut of Zhang with the vehicle lift kit of AAPA in order to support the spindle shaft. 
Regarding claim 11 AAPA as modified above does not teach that each spindle further comprises an upper bracket and a lower bracket. However Zhang teaches that each spindle comprises an upper bracket (FIG. 3: 156; paragraph 30), and a lower bracket (FIG. 3: 148: paragraph 25). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used the bushings and brackets of Zhang with the vehicle lift kit of AAPA as they facilitate a spindle which can be broken down into many parts for easier transport.
Regarding claim 12 AAPA as modified above teaches that the pair of spindles are attached to the pair of upper control arms via the upper brackets and the pair of lower control arms via the lower brackets (result of the combination).
Regarding claim 13 AAPA as modified above teaches that it performs readjusting of camber alignment adjustment and includes: removing kingpin nut temporarily to adjust camber alignment adjustment; adjusting the upper control arm shackle in or out as needed to achieve proper alignment; and testing and re-checking of camber alignment adjustment (allowed for by structure, Zhang paragraphs 26 & 34).
Regarding claim 14 AAPA as modified above teaches that it performs readjusting of toe alignment and includes: measuring inside front and inside rear of the front tires until the front measurement is greater than the rear measurement (structure allows for measuring); losing the nut on the tie rod end and adjusting steering rack in and out as needed for proper alignment (allowed for by structure); tightening the nut on rod end when completed (allowed for by structure); and testing and re-checking of toe alignments (allowed for by structure).
Regarding claim 15 AAPA as modified above teaches that the steps thereof lift the front side and the rear side of the vehicle (AAPA, depicted lifted, particularly by the leaf spring).
Regarding claim 16 AAPA as modified above does not explicitly teach disengaging of a parking brake and chocking of front wheels before starting the rear lift. However parking brakes and wheel chocking are both well known in the art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included a parking break and wheel chocks for the purposes of safely and reliably immobilizing the vehicle as well as engaged any braking or chocking systems needed to safely restrain the vehicle while being worked on and also to have disengaged any braking or chocking systems which interfered with starting the rear lift. 
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach vehicle lift kits & related parts of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616